Title: To Benjamin Franklin from Joseph Priestley: Extract, 12 December 1782
From: Priestley, Joseph
To: Franklin, Benjamin


Extrait d’une Lettre de Mr. Priestley,datée de le 12. Xbre. 1782.
Je n’ai eu que peu de Soleil; mais j’en ai profité pour faire plusieurs Observations nouvelles: Je ne vous rendrai Compte maintenant que de la derniere qui est assèz remarquable, et qui pourra vous donner quelque plaisir ainsi qu’à vos Amis.
Je convertis en peu de temps l’Eau pure en Air permanent, Poids pour Poids, en la combinant d’abord avec la Chaux vive et en l’exposant ensuite à une forte chaleur. Aucune Portion ne s’en dégage sous la Forme de Vapeur, Et un Ballon de Verre que je place entre la Retorte et le Recipient pour l’air, demeure entierement Sec et froid jusqu’à la fin de l’Operation.
L’air que je me procure par ce moyen contient une Portion d’air fixe, mais dans un Proportion telle qu’une Chandelle peut bruler dedans; Et qu’il seroit, à mon Avis, le meilleur pour les Plantes, qui le purifieroient et le rendroient propre à la Resperiation. Comme les Volcans fourniroient cette Espece d’Air en grande Abondance, dès matieres calcaires que la Terre renferme; Il est peut-être probable que cette Espece d’air formoit la premiere Atmosphére de la Terre qui, selon Moïse, eut des Plantes avant qu’il y eût des animaux Terrestres.
